Citation Nr: 1509553	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

Right ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran reports acoustic trauma exposure during service in Vietnam, where he served as a medical specialist and received a Combat Medical Badge.

On service induction examination in July 1967, audiometric results were as follows (ASA converted to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
15
LEFT
10
5
5
15
15

On the service discharge examination in May 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
x
15
LEFT
15
15
15
x
15

After service, a VA audiological examination in June 2010 found sensorineural hearing loss in the left ear and clinically normal hearing in the right ear.  The Veteran reported a history of excessive noise exposure in service as a medic in Vietnam, with exposure to M-60 machine gun fire without hearing protection.  He also reported a civilian career as a firefighter, with hearing protection worn when required.  The examiner opined that the Veteran's claimed hearing loss and tinnitus were at least as likely as not initially caused by or a result of his military service; she noted the "documented degradation of hearing in service."

Based upon these findings, the RO granted service connection for left ear hearing loss and for tinnitus in the September 2010 rating decision on appeal.  Right ear hearing loss was denied as hearing loss for VA purposes was not demonstrated in that ear.

Subsequently, the Veteran submitted the report of a private audiogram conducted in February 2013.  The results of the February 2013 private audiogram reflect a threshold of 40 decibels at 3000 Hertz for the right ear; therefore, the Veteran has a demonstrated right ear hearing impairment for VA purposes.  38 C.F.R. § 3.385.  

The absence of documented hearing loss, as defined by VA, while in service, is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a hearing loss disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Here, service connection has been granted for left ear hearing loss and for tinnitus.  The June 2010 VA audiologist whose opinion formed the basis for those grants of service connection did not distinguish between the two ears when noting "documented degradation of hearing in service" and in fact the two ears were identical on audiometric testing on service separation examination.  Now that private audiogram findings show right ear hearing loss by VA standards, the Board finds no basis for concluding that the current right ear hearing loss should not be attributed to service as well.

Resolving any doubt in the Veteran's favor, there is no reason to distinguish the etiology of the Veteran's right ear hearing loss from that of the left ear hearing loss and tinnitus, both of which have been determined to be attributable to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection has been previously granted for left ear hearing loss and for tinnitus, and right ear hearing loss by VA standards is now shown, service connection for right ear hearing loss is warranted.  



ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


